
	

113 S1259 IS: Assistance in Gaining Experience, Independence, and Navigation Act of 2013
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1259
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Services Act to provide
		  research, training, and navigator services to youth and young adults on the
		  verge of aging out of the secondary educational system, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Assistance in Gaining Experience,
			 Independence, and Navigation Act of 2013 or the
			 AGE-IN Act.
		2.Amendment to the
			 Public Health Service ActPart
			 R of title III of the Public Health Service Act (42 U.S.C. 280i et seq.) is
			 amended by inserting after section 399CC the following:
			
				399CC–1.Grants for
				research, training, and navigator services for youth and young adults
					(a)Research
				grant
						(1)In
				generalThe Secretary, in consultation with the Coordinating
				Committee established under section 399CC and the Administrator of the
				Administration for Community Living, shall award a grant to a research
				organization to—
							(A)conduct a
				comprehensive meta-analysis on the existing empirical, peer-reviewed research
				on the topic of youth and young adults with an autism spectrum disorder or
				other developmental disabilities as such individuals age-out of the
				school-based support system (referred to in this section as
				transitioning youth);
							(B)conduct research
				on the existing infrastructure for transitioning youth, including access to
				health care, continuing education and vocational training programs, supportive
				and community-based integrated housing, accessible transportation services, and
				public safety and community integration programs (including first responder
				training); and
							(C)develop a
				comprehensive strategic plan (in accordance with paragraph (2)) for the
				establishment of a Transition Navigator grant program to provide transitioning
				youth with a comprehensive and interdisciplinary set of support
				services.
							(2)Strategic
				planThe strategic plan developed under paragraph (1)(C) shall
				include—
							(A)proposals on
				establishing best practices guidelines to ensure interdisciplinary coordination
				between all relevant service providers (including first responders), the
				transitioning youth, and their family, and in conjunction with the
				transitioning youth's Individualized Education Plan as prescribed in section
				614 of the Individuals with Disabilities Education Act (20 U.S.C. 1414), to
				maximize the transitioning youth’s self-determination;
							(B)comprehensive
				approaches to transitioning, including—
								(i)services to
				increase access to, and the successful integration and completion of,
				postsecondary education, peer support, vocational training (as defined in
				section 103 of the Rehabilitation Act of 1973 (29 U.S.C. 723)), self-advocacy
				skills, and competitive, integrated employment;
								(ii)community-based
				behavioral supports and interventions;
								(iii)community-based
				integrated residential services, housing, and transportation;
								(iv)nutrition,
				health and wellness, recreational, and social activities; and
								(v)personal safety
				services that consider the specific needs of transitioning youth who are at
				risk of becoming involved with public safety agencies or the criminal justice
				system;
								(C)culturally and
				linguistically competent and sensitive service delivery models; and
							(D)proposals which
				seek to—
								(i)increase the
				effectiveness of such practices to provide successful transition
				services;
								(ii)increase the
				ability of the entity to provide supports and services to underserved
				populations and regions;
								(iii)increase the
				efficiency of service delivery to maximize resources and outcomes; and
								(iv)ensure access to
				all services identified as necessary to transitioning youth of all
				capabilities.
								(3)Grant
				periodGrants awarded under this subsection shall be for a period
				of 2 years.
						(b)Transition
				navigator training grants
						(1)In
				generalThe Secretary, in consultation with the Coordinating
				Committee established under section 399CC and the Administrator of the
				Administration for Community Living, shall establish a Transition Navigator
				Grant Program to award multiyear training initiative grants to establish and
				carry out a collaborative, interdisciplinary training and services initiative,
				that is based on the data and best practice guidelines developed under
				subsection (a), to train transition navigators to provide transitioning youth
				with the services and skills necessary to lead an independent, integrated
				life.
						(2)EligibilityTo
				be eligible for a grant under this subsection, an entity shall—
							(A)be a University
				Center for Excellence in Developmental Disabilities Education, Research and
				Service or a comparable interdisciplinary entity capable of fulfilling the
				scope of activities described in section 153 of the Developmental Disabilities
				Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15063); and
							(B)prepare and
				submit an application to the Secretary in accordance with paragraph (3).
							(3)ApplicationTo
				be eligible to receive a grant under this subsection, an entity shall submit to
				the Secretary an application demonstrating the capacity to successfully train
				an interdisciplinary group of service providers on the best practice guidelines
				contained in strategic plan under subsection (a). The application shall include
				additional information, including—
							(A)the number of
				trainees, students, or providers expected to be trained under the grant, and in
				what timeframe;
							(B)the
				interdisciplinary scope of faculty, staff, mentors, and community-based
				trainers affiliated with the applicant;
							(C)the ability to
				provide training services to a culturally diverse set of students and in a
				culturally competent, culturally sensitive manner; and
							(D)the ability to
				train providers in underserved areas and to serve underserved
				populations.
							(4)Grant period
				and annual evaluation
							(A)Grant
				periodNavigator training grants awarded under this subsection
				shall be for a period of 3 years. The Secretary may renew a grant for an
				additional 3-year period based on the results of the evaluations submitted
				under subparagraph (B).
							(B)Annual
				evaluationA grantee under this subsection shall submit to the
				Secretary an evaluation of progress made during each grant year in achieving
				the purposes for which the grant was awarded. Such evaluation shall include an
				analysis of—
								(i)any performance
				metrics required by the Secretary;
								(ii)the grantees
				recruitment of students into the program; and
								(iii)the recruits’
				cultural diversity and the interdisciplinary nature of their interests or
				background.
								(5)Longitudinal
				evaluation
							(A)In
				generalThe Secretary shall enter into a contract with a
				third-party organization with expertise in program evaluation for the conduct
				of an evaluation of the success of grantees under this subsection in meeting
				the goals of the strategic plan submitted under subsection (a)(2) and their
				grant application.
							(B)ProcedureA
				third-party organization that enters into a contract under subparagraph (A)
				shall monitor grantees under this subsection and report back to the Secretary
				with a longitudinal analysis of the effectiveness of the program carried out by
				the grantee. Such analysis shall include an examination of—
								(i)whether and to
				what extent the training regime sufficiently met the goals of the strategic
				plan under subsection (a)(2);
								(ii)whether and to
				what extent graduates of the training program are successfully working to
				provide services to transitional youth in an effective, comprehensive, and
				appropriate manner; and
								(iii)the long-term
				efficacy of the program and the strategic plan on increasing and sustaining
				transitional youth’s—
									(I)enrollment in,
				and completion of, postsecondary education or vocational training
				programs;
									(II)participation in
				integrated, competitive employment;
									(III)continued
				access to peer support;
									(IV)continued access
				to, and benefitting from, community-based behavioral supports and
				interventions;
									(V)consistent access
				to community-based integrated residential services, housing, and
				transportation; and
									(VI)continued access
				to nutrition, health and wellness, recreational, and social activities.
									(6)SupplementActivities
				carried out under a grant under this subsection shall supplement, not supplant,
				existing programs and activities designed to provide interdisciplinary training
				to services providers aimed at serving transitional youth.
						(c)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2014
				through
				2021.
					.
		
